Citation Nr: 0812741	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral knee 
disabilities.

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.  

4.  Entitlement to service connection for a mental disability 
claimed as generalized anxiety disorder.  

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Entitlement to service connection for sexual dysfunction.  

7.  Entitlement to service connection for allergies.  

8.  Entitlement to service connection for a right ankle 
disability.  

9.  Entitlement to service connection for a right shoulder 
disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
November 1985, with additional active duty of three years, 
seven months, and four days prior to that.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the issuance of a Statement of the Case (SOC) in 
January 2006, the veteran submitted copies of post-service 
medical treatment records he had in his possession.  The RO 
then notified the veteran by letter that it had received the 
additional evidence, listed the newly received evidence, 
noted that the evidence had not been considered by the RO 
since the issuance of the SOC, and indicated that the RO was 
"now considering this evidence."  There is no evidence that 
the RO ever issued a supplemental statement of the case 
(SSOC) after receipt of the newly received evidence as is 
required by VA regulation, thus necessitating a remand for 
that purpose.  38 C.F.R. § 19.31(b)(1).  

At a formal hearing at the RO the veteran identified a 
significant number of private care providers, including 
medical treatment facilities at which he received treatment 
as a dependent of his active duty spouse who had cared for 
him after his separation from military service.  While the 
DRO discussed the procedure for obtaining these private 
records on the veteran's behalf, and while the veteran did 
submit some limited records he had, as discussed in the 
previous paragraph, there is no indication that any attempt 
was ever made to obtain other additional records identified 
by the veteran at his RO hearing.  The Board will therefore 
remand in order to identify and obtain those medical records.  

After receipt of all of the identified medical evidence, if 
there is evidence of current disabilities that could be 
etiologically related to the veteran's in-service complaints 
noted in the service medical records (SMRs), the veteran 
should be afforded a VA examination(s) for the purpose of 
obtaining a medical nexus opinion(s).  See 38 U.S.C. § 
5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-84 
(2006) (VA must provide a medical opinion when four elements 
are met:  (1) there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) the evidence establishes that the claimant 
suffered an in-service event, injury, or disease; (3) there 
is evidence that a disability or recurrent symptom of a 
disability may be associated with the claimant's service; but 
(4) there is insufficient evidence for the Secretary to make 
a decision on the claim).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Review of the record discloses that the veteran has not been 
adequately informed as regards the VCAA.  The Board will 
therefore also remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with these issues.  Specifically, the veteran was 
never notified of the criteria for assigning disability 
ratings or for award of an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO must also ensure that the veteran receives adequate 
notification as recently enunciated by the United States 
Court of Appeals for Veterans Claims (Court) in Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez-Flores, 
the Court held that, for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (that is, a 
disability is worse but not so much so that a higher rating 
is warranted), VA must provide at least general notice of 
that to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  Id.  This specific VCAA notification 
has not been given to the veteran in connection with his 
hemorrhoids increased rating claim, and the Board will 
therefore also remand for that purpose.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the RO must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The notice to the veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO must also notify the veteran that 
to substantiate his increased rating 
claim he must provide, or ask VA to 
obtain, evidence demonstrating a 
worsening or increase in severity of his 
service-connected hemorrhoids on both his 
employment and his daily life.  In this 
regard, the RO must also provide notice 
that, if entitlement to a higher rating 
for his hemorrhoids would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, the RO must 
provide at least general notice of that 
requirement to the veteran.  See Vasquez-
Flores, supra.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private (including military 
treatment facilities that treated the 
veteran as a military dependent), who may 
possess additional records pertinent to 
his claims.  The records sought should 
include any medical records generated as 
a result of a motor vehicle accident and 
in the course of a non-VA disability 
claim, both of which were identified by 
the veteran at his hearings.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

3.  If the evidence of record warrants 
medical evaluations in accordance with 38 
U.S.C. § 5103A(d)(2); McLendon, both 
supra, the veteran should be scheduled 
for examination(s) accordingly.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



